Per Curiam.
Suit to foreclose a mortgage, against Shannon and Prickett, the mortgagor, and a grantee of the mortgagor. Shannon appeared by an attorney, to whom he sent his retainer by the hand of the plaintiff’s attorney. The attorney faithfully did his duty, and no collusion appears with the plaintiff’s attorney. Nothing appears authorizing a reversal, on this ground.
No motion for a new trial was made, or exception taken aspo the proceedings and judgment against Prickett.
The judgment is affirmed, with 5 per cent, damages and costs.